DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 45, 55 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "fibers or strings" in line 2.  There is insufficient antecedent basis for this limitation in the claim because it is unclear if this the same as, or different from, the “fibers or strings” previously recited in claim 21.  For purposes of compact prosecution, it is assumed to be the same, and line 2 is assumed to read, “the fibers or strings.”
Also regarding claim 25, line 3 recites “the stacked mesh layers”.  This appears to be a reference to the previously recited “the stack of multiple mesh layers” in claim 21.  However, because each distinct different recitation is presumed to convey meaning, it is unclear what different limitation the different recitation provides.  For purposes of compact prosecution, it is assumed to be identical and as assumed to read, “the stack of multiple mesh layers”.
Claim 45 recites the limitation "fibers or strings" in line 2.  There is insufficient antecedent basis for this limitation in the claim because it is unclear if this the same as, or different from, the “fibers or strings” previously recited in claim 21.  For purposes of compact prosecution, it is assumed to be the same, and line 2 is assumed to read, “the fibers or strings.”
Also regarding claim 45, line 3 recites “the stacked mesh layers”.  This appears to be a reference to the previously recited “the stack of multiple mesh layers” in claim 21.  However, because each distinct different recitation is presumed to convey meaning, it is unclear what different limitation the different recitation provides.  For purposes of compact prosecution, it is assumed to be identical and as assumed to read, “the stack of multiple mesh layers”.
Regarding claim 55, lines 1-2 recite “the stacked mesh layers”.  This appears to be a reference to the previously recited “the stack of multiple mesh layers” in claim 21.  However, because each distinct different recitation is presumed to convey meaning, it is unclear what different limitation the different recitation provides.  For purposes of compact prosecution, it is assumed to be identical and as assumed to read, “the stack of multiple mesh layers”.
Regarding claim 56, lines 1-2 recite “the stacked mesh layers”.  This appears to be a reference to the previously recited “the stack of multiple mesh layers” in claim 42.  However, because each distinct different recitation is presumed to convey meaning, it is unclear what different limitation the different recitation provides.  For purposes of compact prosecution, it is assumed to be identical and as assumed to read, “the stack of multiple mesh layers”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 23-25, 41-45, 48, and 55-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakatsuki (JP2006282685:  see attached Global Dossier translation) in view of Shimada (JP2009084403:  see attached Global Dossier translation), as further evidenced by Morizaki (JP2009147312:  see attached Global Dossier translation) and Lowery (US PGPub 2009/0322205).
Regarding claim 21, Wakatsuki discloses in Fig. 1, a wavelength converting layer (10, para. [0007]) comprising:  
a porous support structure (14, para. [0007]:  base body) including a glass mesh layer (para. [0007]:  woven glass fibers 12); and 
a cured mixture (para. [0008]:  phosphor/liquid dried after deposited and filled onto base body 14) including wavelength converting particles (18, para. [0008]:  phosphor) and a binder (para. [0008]:  resin phosphor dispersion liquid), the cured mixture filling the porous support structure within the mesh layer (para. [0008]:  phosphor in space between fibers by appropriate selection of phosphor dispersion liquid and drying conditions).
Wakatsuki appears not to explicitly disclose that the wavelength converting layer comprises a stack of multiple discrete mesh layers bonded together, fibers or string of each mesh layer being confined to only that layer; and that the cured mixture fills the porous support structure between the multiple mesh layers and bonds together the stack of multiple mesh layers.  The Examiner notes that the recited “fibers or strings of each mesh layer being confined to only that layer” appears to require that only some, and not necessarily all fibers or strings in each mesh layer are so confined.
Shimada discloses in Fig. 2, a wavelength converting layer (10, para. [0018]:  non-woven fabric) comprising a fabric mesh (14) of stacked glass fibers (para. [0023]) having voids (16, Fig. 3, para. [0018]) filled with cured silicone resin binder (para. [0029-0030]:  fabric impregnated with liquid binder and compressed; para. [0031]:  heating to solidify the liquid resin binder; alternately, the binder is a solidified sol-gel glass) containing phosphor particles (18, para. [0020]). Shimada further discloses that the fabric may also be a woven fabric (para. [0034]) maintaining a high surface area to volume ratio, and that the thickness of the fabric is adjusted to increase the total fiber surface area (para. [0018]) to increase the total amount of phosphor and the converted light brightness (para. [0006-0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to stack the woven glass fiber mesh of Wakatsuki to create the aggregate non-woven structure as in Shimada to increase the total layer thickness and retained amount of wavelength converting phosphor in the silicone resin binder to increase the total converted light brightness.  As further evidence Morizaki discloses in Figs. 9 & 10 and para. [0092-0093], a glass fiber wavelength converting layer (36) comprising multiple discrete layers laminated together; and Lowery discloses in Figs. 2 & 3, a phosphor layer (212, para. [0024]) comprising multiple wire meshes (214, Fig. 3, para. [0026]:  woven or stamped) similar to that of primary reference Wakatsuki provided anywhere within the wavelength conversion layer (para. [0024]) to provide support (para. [0028]), whereby phosphor is mixed and provided into the mesh in a single layer or multiple layers and cured (para. [0029-0034]), the thickness of the total phosphor layer being arbitrarily determined (para. [0030]).  In so doing, the wavelength converting layer comprises a stack of multiple discrete mesh layers bonded together by the solidified resin binder, fibers or string of each mesh layer being confined to only that layer (as per the mesh layer of Wakatsuki, further evidenced by Lowery); and that the cured mixture fills the porous support structure between the multiple mesh layers.
Regarding claim 23, Wakatsuki as combined discloses that the binder includes a silicone (Shimada, para. [0031]).
Regarding claim 24, Wakatsuki as combined discloses that the stack of multiple mesh layers includes one or more layers of woven support material (Wakatsuki para. [0007]; Shimada, para. [0034]).
Regarding claim 25, Wakatsuki as combined discloses that a first woven support material includes the fibers or strings that extend across substantially 100% of a transverse dimension of the stack of multiple mesh layers (Wakatsuki Fig. 1, para. [0007]).
Regarding claim 41, Wakatsuki discloses that the wavelength converting particles include phosphor particles (18, para. [0008]:  particles of phosphor)).
Regarding claim 42, Wakatsuki discloses in Fig. 1, a wavelength converting layer (10, para. [0007]) comprising:  
a porous support structure (14, para. [0007]:  base body) including (i) a glass mesh layer (para. [0007]:  woven glass fibers 12); and 
a cured mixture (para. [0008]:  phosphor/liquid dried after deposited and filled onto base body 14) including wavelength converting particles (18, para. [0008]:  phosphor) and a binder (para. [0008]:  resin phosphor dispersion liquid), the cured mixture filling the porous support structure within the mesh layer (para. [0008]:  phosphor in space between fibers by appropriate selection of phosphor dispersion liquid and drying conditions), the wavelength converting layer configured to absorb first light at a first wavelength, and to emit second light at a second wavelength different from the first wavelength (para. [0009]).
Wakatsuki appears not to explicitly disclose that the wavelength converting layer comprises a stack of multiple discrete mesh layers bonded together, fibers or string of each mesh layer being confined to only that layer; and that the cured mixture fills the porous support structure between the multiple mesh layers and bonds together the stack of multiple mesh layers; and a semiconductor active layer emitting the first light, the wavelength converting layer positioned and arranged to absorb the first light.  The Examiner notes that the recited “fibers or strings of each mesh layer being confined to only that layer” appears to require that only some, and not necessarily all fibers or strings in each mesh layer are so confined.
Shimada discloses in Fig. 2, a wavelength converting layer (10, para. [0018]:  non-woven fabric) comprising a fabric mesh (14) of stacked glass fibers (para. [0023]) having voids (16, Fig. 3, para. [0018]) filled with cured silicone resin binder (para. [0029-0030]:  fabric impregnated with liquid binder and compressed; para. [0031]:  heating to solidify the liquid resin binder; alternately, the binder is a solidified sol-gel glass) containing phosphor particles (18, para. [0020]). Shimada further discloses that the fabric may also be a woven fabric (para. [0034]) maintaining a high surface area to volume ratio, and that the thickness of the fabric is adjusted to increase the total fiber surface area (para. [0018]) to increase the total amount of phosphor and the converted light brightness (para. [0006-0007]). Shimada further discloses in Fig. 7, the wavelength converting layer (10) positioned and arranged to absorb light emitted from an LED chip (50) semiconductor active layer (para. [0035-0036]:  GaN semiconductor LED).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to stack the woven glass fiber mesh of Wakatsuki to create the aggregate non-woven structure as in Shimada to increase the total layer thickness and retained amount of wavelength converting phosphor in the silicone resin binder to increase the total converted light brightness; and to provide the LED so as to effect the light conversion.  As further evidence Morizaki discloses in Figs. 9 & 10 and para. [0092-0093], a glass fiber wavelength converting layer (36) comprising multiple discrete layers laminated together; and Lowery discloses in Figs. 2 & 3, a phosphor layer (212, para. [0024]) comprising multiple wire meshes (214, Fig. 3, para. [0026]:  woven or stamped) similar to that of primary reference Wakatsuki provided anywhere within the wavelength conversion layer (para. [0024]) to provide support (para. [0028]), whereby phosphor is mixed and provided into the mesh in a single layer or multiple layers and cured (para. [0029-0034]), the thickness of the total phosphor layer being arbitrarily determined (para. [0030]).  In so doing, the wavelength converting layer comprises a stack of multiple discrete mesh layers bonded together by the solidified resin binder, fibers or string of each mesh layer being confined to only that layer (as per the mesh layer of Wakatsuki, further evidenced by Lowery); and that the cured mixture fills the porous support structure between the multiple mesh layers; and there is a semiconductor active layer emitting the first light, the wavelength converting layer positioned and arranged to absorb the first light. 
Regarding claim 43, Wakatsuki as combined discloses that the binder includes a silicone (Shimada, para. [0031]).
Regarding claim 44, Wakatsuki as combined discloses that the stack of multiple mesh layers includes one or more layers of woven support material (Wakatsuki para. [0007]; Shimada, para. [0034]).
Regarding claim 45, Wakatsuki as combined discloses that a first woven support material includes the fibers or strings that extend across substantially 100% of a transverse dimension of the stack of multiple mesh layers (Wakatsuki Fig. 1, para. [0007]).
Regarding claim 48, Wakatsuki discloses that the wavelength converting particles include phosphor particles (18, para. [0008]:  particles of phosphor).
Regarding claim 55, Wakatsuki as combined appears not to explicitly disclose that the stack of multiple mesh layers are bonded together by being at least partially fused together.
Shimada discloses that the binder may be formed by a sol-gel material formed into a sol-gel glass by a thermal process (para. [0031]).
It would have been obvious to use the sol-gel material of Shimada in Wakatsuki as combined to form the sol-gel glass binder such that the glass mesh layers are fused (i.e. joined by the glass binder to form a single entity), this being the use of a known techniques to improve similar devices in the same way (MPEP § 2143 I.C.)  In so doing, the stack of multiple mesh layers are bonded together by being at least partially fused together.
Regarding claim 56, Wakatsuki as combined appears not to explicitly disclose that the stack of multiple mesh layers are bonded together by being at least partially fused together.
Shimada discloses that the binder may be formed by a sol-gel material formed into a sol-gel glass by a thermal process (para. [0031]).
It would have been obvious to use the sol-gel material of Shimada in Wakatsuki as combined to form the sol-gel glass binder such that the glass mesh layers are fused (i.e. joined by the glass binder to form a single entity), this being the use of a known techniques to improve similar devices in the same way (MPEP § 2143 I.C.)  In so doing, the stack of multiple mesh layers are bonded together by being at least partially fused together.
Claims 26 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakatsuki in view of Shimada, as evidenced by Morizaki and Lowery, and further in view of Baike (US PGPub 2018/0033929).
Regarding claim 26, Wakatsuki as combined appears not to explicitly disclose that the binder includes one or more fillers configured to increase a refractive index.
Baike discloses a wavelength conversion layer comprising a fluorescent material in a binder (para. [0080]:  binder such as silicone resin) and including a filler with an arbitrarily adjustable refractive index (para. [0100]). Baike further discloses that the refractive index of the wavelength material is adjusted relative adjacent layer, e.g. made larger than the index in the light extraction direction, to improve light extraction efficiency (para. [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include filler in the binder to increase a refractive index as in Baike, in Wakatsuki as combined, to improve light extraction efficiency.  In so doing, the binder includes one or more fillers configured to increase a refractive index.
Regarding claim 46, Wakatsuki as combined appears not to explicitly disclose that the binder includes one or more fillers configured to increase a refractive index.
Baike discloses a wavelength conversion layer comprising a fluorescent material in a binder (para. [0080]:  binder such as silicone resin) and including a filler with an arbitrarily adjustable refractive index (para. [0100]). Baike further discloses that the refractive index of the wavelength material is adjusted relative adjacent layer, e.g. made larger than the index in the light extraction direction, to improve light extraction efficiency (para. [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include filler in the binder to increase a refractive index as in Baike, in Wakatsuki as combined, to improve light extraction efficiency.  In so doing, the binder includes one or more fillers configured to increase a refractive index.

Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive.
The Applicant argues on page 8 of the remarks with regard to claims 21 and 42 that, “Both Wakatsuki and Shimada are directed to solving the problem of incorporating larger amounts of phosphor material within a porous structure, and try to achieve that result in accordance with their respective disclosures in only a single mesh layer (as now delineated in amended Claims 21 and 41). Rejection of claims 21 and 42 over Wakatsuki and Shimada might have been proper if those claims recited a mere aggregation of multiple layers to achieve increased thickness (e.g., as in /n re Harza (274 F.2d 669, 124 U.S.P.Q. 378 (CCPA 1960); see MPEP § 2144.04(VI)(B)). However, claims 21 and 42 also recite a specific, inventive arrangement of the cured mixture of wavelength converting particles and binder between the discrete mesh layers of the stack (not disclosed in Wakatsuki, Shimada, or Baike), and that the cured mixture bonds together the discrete mesh layers of the stack (also not disclosed in Wakatsuki, Shimada, or Baike). There is no teaching, suggestion, or motivation to be found in Wakatsuki, Shimada, or Baike for bonding together a stack of multiple discrete mesh layers, as recited in claims 21 and 42, using the cured mixture of wavelength converting particles and binder that also fills the layers.”
The arguments are not persuasive.  As noted by the Applicant and as asserted in the previous rejections, Wakatsuki discloses a discrete woven layer to provide a controlled thickness of phosphor (para. [0008].) Shimada, however, discloses both non-woven (para. [0018]) and woven (para. [0023]) glass fiber layers, the aim of which is to provide a structure that can arbitrarily provide a thickness and total surface area for phosphor.  Given the woven glass fiber controlled-thickness layer of Wakatsuki, and the both non-woven and woven glass fiber structure of Shimada aimed to provide an arbitrary thickness, it would have been obvious to stack the layers of Wakatsuki to provide a woven/non-woven structure accomplishing the aims of Shimada. Shimada additionally discloses in para. [0029-0030] that the binder/phosphor liquid mixture is thoroughly impregnated in the prescribed-thickness fiber composite and then thermally solidified (para. [0031]:  either resin or sol-gel glass as binder).  Thus, it is clearly understood from Shimada that the solidified binder bonds together all components of the structure (including phosphor and fibers.)  The further evidence of Morizaki of a laminate of multiple discrete layers to form the fiber layer; and of Lowery of multiple woven mesh layers infused with and bonded together by a phosphor/binder fill establishes that this construction is well-known in the art.  The Examiner further notes that the claims reciting that “fibers or strings of each mesh layer (are) confined to only that layer” does not appear to require that all fibers of each layer are so confined.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891  

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891